DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to original communications filed May 10, 2019; preliminary communications filed May 10, 2019; and Applicant’s election response filed March 3, 2021.  With respect to the preliminary communications filed May 10, 2019, claims 1–10 were canceled; and claims 11–22 were newly added.  With respect to Applicant’s election response filed March 3, 2021, Group I was elected; and claims 17–22 were canceled.  Accordingly, claims 11–16 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 11–16, in the reply filed on March 3, 2021 is acknowledged.

Claim Objections
Claims 11, 13, and 16 are objected to because of the following informalities:
Claims 11 and 16 recite a “method of providing a document to a user of a mobile computing device”.  However, claims 11 and 16 subsequently recite “identifying a user of the mobile device”.  Examiner recommends amending claims 11 and 16 to recite a “method of providing a document to a user of a mobile 
Claims 11 and 16 further recite “receiving one or more jobs” and “selecting a job from the received jobs”.  Examiner recommends amending claims 11 and 16 to recite one or more jobs” in order to facilitate claim consistency.
Claim 13 recites a “method according to claim 11, further comprising:;”.  Examiner recommends amending claim 13 to recite a “method according to claim 11, further comprising:[[;]]”.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112(b)	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11–16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 16 recite “identifying a user”.  However, claims 11 and 16 previously recite a “method of providing a document to a user”.  As a result, the scope of claims 11 and 16 is indefinite because it is unclear whether Applicant intends for “identifying a user” to reference the “user” of the preamble or intends to introduce a second, different user.  For purposes of examination, claims 11 and 16 are interpreted as reciting “identifying [[a]] the user”.

Claim 11 recites “the template document” in the “displaying” element.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 11 is interpreted as reciting “the template 
Claim 16 recites “retrieving a completed document” and “displaying the completed document”.  However, claim 16 subsequently recites “allowing changes to be made to the document and for the changed document to be submitted when the user has the received role that permits change to the document” and “disallowing changes to be made to the document when the user has a received role that does not permit changes to be made to the document.”  Examiner submits that the inconsistent recitations of “the completed document”, “the document”, and “the changed document” render the scope of claim 16 indefinite because it is unclear whether Applicant intends for each variation to reference the other variations or intends to introduce three distinct documents. 
For purposes of examination, claim 16 is interpreted as reciting “retrieving a 
Claim 16 further recites “receiving a role”.  However, claim 16 subsequently recites “allowing changes … when the user has the received role” and “disallowing changes … when the user has a received role”.  Examiner submits that the recitations of “the received role” and “a received role” render the scope of the claim indefinite because it is unclear whether Applicant intends for “a received role” to reference the previously recited role/received role or intends to introduce a second, different role.  For purposes of examination, claim 16 is interpreted as reciting “allowing changes … when the user has a first role” and “disallowing changes … when the user has a second role”.
In view of the above, independent claims 11 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 12–15, which depend from claim 11, inherit the deficiencies described above.  As a result, claims 12–15 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites “providing one or more actions”.  However, claim 12 subsequently recites “receiving a selection of one of the actions” and “wherein the transmission … blocks selection of one or more actions related to the selected action”.  As a result, the scope of the claim is indefinite because it is unclear whether Applicant intends for the recited variations of “actions” to reference each other recitation or one or more actions” and “wherein the transmission … blocks selection of one or more second actions related to the selected action”.
Claim 13 similarly recites “providing one or more actions”.  However, claim 13 subsequently recites “blocking selection of at least one of the actions” and “allowing selection of one of the actions”.  In view of the above, there is insufficient antecedent basis for “the actions”.  For purposes of examination, claim 13 is interpreted as reciting “blocking selection of at least one of the one or more actions” and “allowing selection of one of the one or more actions”.
Claim 15 recites “receiving one or more inputs from the user to answer questions”.  However, claim 15 subsequently recites “checking that each received answer from the user matches”.  As a result, the scope of claim 15 is indefinite because it is unclear whether Applicant intends for “each received answer” to reference the “one or more inputs” or intends to reference the recited “answer”.
Claim 15 further recites “the respective received expected answer” and “the checked answers”.  There is insufficient antecedent basis for these limitations in the claim.  
For purposes of examination, claim 15 is interpreted as reciting “checking that each of the one or more inputs from the user matches [[the]] a respective received expected answer”; and “indicating that work conditions are unsafe if one or more of the one or more inputs does
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11–16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 11–16 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 11 recites an abstract idea.  Claim 11 includes elements for “identifying a user”; “receiving one or more jobs that the user is allocated to”; “selecting a job from the received jobs”; “receiving a role of the identified user in respect of the selected job”; “selecting a document type”; and “retrieving a template of the selected document type from the data repository according to the selected job and the selected document type”.
The elements above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for providing job documents to a user.  Additionally, the elements recite mental processes because the elements describe observations or judgments that 
Claim 16 recites substantially similar limitations to those presented with respect to claim 11.  As a result, claim 16 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 11.  Further, the “allowing” and “disallowing” steps of claim 16 similarly recite certain methods of organizing human activity and/or mental processes because the elements describe managing user access to documents and observations or evaluations that could be practically performed in the mind.  As a result, claim 16 recites an abstract idea under Step 2A Prong One.
Claims 12–15 recite limitations that further define the process for managing access to provided job documents and similarly recite certain methods of organizing human activity and/or mental processes for the same reasons as stated above with respect to claim 11.  As a result, claims 12–15 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 11.
With respect to Step 2A Prong Two of the framework, claim 11 does not include additional elements that integrate the abstract idea into a practical application.  Claim 11 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 11 include a mobile device, a data repository, and a step for “displaying the template document”.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the recited computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea and the step for “displaying” is an insignificant extrasolution activity to the judicial exception.  As 
As noted above, claim 16 recites substantially similar limitations to those presented with respect to claim 11, and claim 16 does not recite any additional elements beyond those recited with respect to claim 11.  As a result, claim 16 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 11.
Claim 14 does not include any additional elements beyond those recited with respect to claim 11.  As a result, claim 14 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 11.
Claims 12, 13, and 15 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 12, 13, and 15 include steps for “transmitting”, “receiving a … communication”, “receiving one or more inputs”, and “receiving … expected answers”.  When considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the steps for “transmitting” and “receiving” are insignificant extrasolution activities to the judicial exception.  As a result, claims 12, 13, and 15 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 11.
see e.g., Spec. ¶¶ 60 and 76), which describe the recited function in a manner that indicates that the additional element is sufficiently well-known in the art.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 11 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 16 recites substantially similar limitations to those presented with respect to claim 11, and claim 16 does not recite any additional elements beyond those recited with respect to claim 11.  As a result, claim 16 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 11.
Claim 14 does not include any additional elements beyond those recited with respect to claim 11.  As a result, claim 14 does not include additional elements that 
Claims 12, 13, and 15 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 12, 13, and 15 include steps for “transmitting”, “receiving a … communication”, “receiving one or more inputs”, and “receiving … expected answers”.  The additional elements do not amount to significantly more than the abstract idea because the steps for “transmitting” and “receiving” are well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 12, 13, and 15 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 11.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 11–16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11–14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rahmouni et al. (U.S. 2016/0110666) and in further view of Neagu et al. (U.S. 2014/0052487).
Claim 11:  Rahmouni discloses a method of providing a document to a user of a mobile computing device (See FIG. 1 and FIG. 3), comprising: 
identifying a user of the mobile device (See paragraphs 26–27, wherein a worker is identified upon log in);
receiving one or more jobs that the user is allocated to from a data repository (See FIG. 2 and paragraphs 26–27, wherein workers may see information related to the processes, sub-processes, and tasks that the worker is working on); 
selecting a document type (See paragraph 37, wherein a worker selects a statement type); 
retrieving a template of the selected document type from the data repository according to the job and the selected document type (See FIG. 2 and paragraph 37, wherein a statement template is retrieved when a worker selects a statement type, and see paragraphs 29 and 31, wherein templates are associated with processes and statement types); and 
displaying the template document to the user (See paragraph 37, wherein a statement template is displayed when a worker selects a statement type).  Although Rahmouni discloses selecting process items (See paragraphs 26–27), Rahmouni does not expressly disclose the remaining claim elements.
Neagu discloses selecting a job from the received jobs (See paragraphs 15 and 17, wherein workers may select available jobs); and

Rahmouni discloses a system directed to managing worker process documents.  Similarly, Neagu discloses a system directed to managing worker dispatch forms.  Each reference discloses system directed to managing worker documents.  The technique of selecting role-based jobs is applicable to the system of Rahmouni as they each share characteristics and capabilities; namely, they are directed to managing documents.
One of ordinary skill in the art would have recognized that applying the known technique of Neagu would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Neagu to the teachings of Rahmouni would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate document management into similar systems.  Further, applying role-based job selection to Rahmouni would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed and improved management.
Claim 12:  Rahmouni discloses a method according to claim 11, further comprising: 
providing one or more actions to the user for selection (See FIG. 3 and paragraph 38, wherein the worker may select one of the arguments of the statement template); 

transmitting the selection (See FIG. 3 and paragraph 38, wherein the worker may select one of the arguments of the statement template, and wherein the selection is implicitly transmitted);  
wherein the transmission of the selection initiates the selected action (See FIG. 3 and paragraph 38, wherein the worker may select one of the arguments of the statement template, and wherein the selection implicitly initiates the action).  Rahmouni does not expressly disclose the remaining elements.
Neagu discloses wherein the transmission of the selection initiates the selected action and blocks selection of one or more actions related to the selected action by other users until the selected action is completed (See paragraph 17, wherein jobs are blocked from dispatch when selected by a given worker).
One of ordinary skill in the art would have recognized that applying the known technique of Neagu would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 11.
Claim 13:  Rahmouni discloses a method according to claim 11, further comprising: providing one or more actions to the user which ordinarily are available for selection (See FIG. 3 and paragraph 38, wherein the worker may select one of the arguments of the statement template).  Rahmouni does not expressly disclose the remaining elements.
Neagu discloses receiving a block communication from a remote system when a related action is initiated; blocking selection of at least one of the actions until the 
One of ordinary skill in the art would have recognized that applying the known technique of Neagu would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 11.
Claim 14:  Rahmouni discloses a method according to claim 11, further comprising: submitting the document (See paragraph 39, wherein completed templates are saved).  Rahmouni does not expressly disclose the remaining claim elements. 
Neagu discloses locking the document from change unless the user has a role that permits a change to the document (See paragraphs 17–18 and 21, wherein dispatch forms are locked from users who do not have the associated job type role).
One of ordinary skill in the art would have recognized that applying the known technique of Neagu would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 11.
Claim 16:  Claim 16 recites substantially similar limitations to those presented with respect to claims 11 and 14.  As a result, claim 16 is rejected for the same reasons as stated above with respect to claims 11 and 14.
Examiner notes, however, that Rahmouni discloses displaying a completed document (See FIG. 3 and paragraph 53, wherein the viewer allows workers to view the complete process).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rahmouni et al. (U.S. 2016/0110666) and in further view of Neagu et al. (U.S. 2014/0052487), and in further view of Ward, II (U.S. 2015/0046977).
Claim 15:  As disclosed above, Rahmouni and Neagu disclose the elements of claim 11.
Rahmouni discloses a method according to claim 11, further comprising: receiving one or more inputs from the user to answer questions in the document (See FIG. 3 and paragraph 38, wherein the worker may select one of the arguments of the statement template and provide input values).  Rahmouni and Neagu do not expressly disclose the remaining claim elements.
Ward discloses receiving from the data repository expected answers that indicate safe work conditions; checking that each received answer from the user matches the respective received expected answer; and indicating that work conditions are unsafe if one or more of the checked answers do not match the expected answers (See FIG. 1, FIG. 4, and paragraph 47, wherein inputs are compared to permitted values, and wherein notifications are generated when input values exceed permitted values).
As disclosed above, Rahmouni discloses a system directed to managing worker process documents, and Neagu discloses a system directed to managing worker dispatch forms.  Similarly, Ward discloses managing permit data entry.  Each reference discloses system directed to managing data entry.  The technique of checking inputs is applicable to the systems of Rahmouni and Neagu as they each share characteristics and capabilities; namely, they are directed to managing data entry.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM S BROCKINGTON III/           Primary Examiner, Art Unit 3623